UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 09-1330


JOYCE F. BAGLEY,

                Plaintiff – Appellant,

          v.

WASHINGTON METROPOLITAN AREA TRANSIT AUTHORITY,

                Defendant – Appellee,

          and

KONE, INCORPORATED,

                Defendant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:07-
cv-00893-RWT)


Submitted:   April 22, 2010                      Decided:   May 13, 2010


Before MOTZ and    DAVIS,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Patrick J. Christmas, Silver Spring, Maryland, for Appellant.
Gerard J. Stief, Senior Associate General Counsel, Carol B.
O’Keeffe, General Counsel, Mark F. Sullivan, Deputy General
Counsel, Michael K. Guss, Assistant General Counsel, WASHINGTON
METROPOLITAN   AREA   TRANSIT   AUTHORITY,   Washington,   D.C.,   for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                  2
PER CURIAM:

            Joyce    F.   Bagley    appeals         the   district    court’s    order

striking     the    testimony      of     her       expert,    granting       Appellee

Washington       Metropolitan      Area       Transit      Authority       (“WMATA”)’s

motion   for     reconsideration,       and     granting      summary      judgment   to

WMATA in Bagley’s negligence action arising from a trip and fall

incident at the Foggy Bottom Metrorail station in Washington,

D.C.     Bagley argues that the district court erred in granting

summary judgment to WMATA.          Finding no error, we affirm.

            We review de novo the district court’s adverse grant

of summary judgment and construe the facts in the light most

favorable to Bagley, the non-moving party.                     Rowzie v. Allstate

Ins. Co., 556 F.3d 165, 167 (4th Cir. 2009).                        Summary judgment

may be granted only when “there is no genuine issue as to any

material fact and . . . the movant is entitled to judgment as a

matter of law.”       Fed. R. Civ. P. 56(c)(2).                To survive summary

judgment, Bagley was required to “produce evidence from which a

reasonable juror may conclude [not only] that a certain hazard

caused     the   injury     [but   also]       that       [WMATA]    had    actual    or

constructive notice of that hazard.”                  Mixon v. Washington Metro.

Area   Transit     Auth.,    959 A.2d 55,    58    (D.C.    2008)    (internal

quotation marks omitted).

            We have reviewed the record and the parties’ briefs

and conclude that summary judgment for WMATA was proper in light

                                          3
of   the    lack    of   evidence     that     WMATA    had    either      actual    or

constructive       notice   of    a   defective   condition         in    the   station

causing Bagley’s injuries.            Accordingly, we affirm the district

court’s order.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before     the   court   and     argument     would    not    aid   the    decisional

process.

                                                                                AFFIRMED




                                          4